NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                             STATE OF ARIZONA,
                                  Appellee,

                                         v.

                       GREGORY JUSTIN HARDY, JR.,
                               Appellant.

                              No. 1 CA-CR 20-0583
                                FILED 2-15-2022


            Appeal from the Superior Court in Yavapai County
                         No. P1300CR201900689
            The Honorable Christopher L. Kottke, Judge, Retired

                                   AFFIRMED


                                    COUNSEL

Law Offices of Gonzales & Poirier, PLLC, Flagstaff
By Antonio J. Gonzales
Counsel for Appellant

Arizona Attorney General’s Office, Phoenix
By Linley Wilson
Counsel for Appellee
                             STATE v. HARDY
                            Decision of the Court



                      MEMORANDUM DECISION

Judge David D. Weinzweig delivered the decision of the Court, in which
Presiding Judge David B. Gass and Judge Michael J. Brown joined.


W E I N Z W E I G , Judge:

¶1              Gregory Justin Hardy, Jr. appeals his convictions and
sentences for second degree burglary, attempted robbery, aggravated
assault and six counts of disorderly conduct. After searching the record
and finding no arguable, non-frivolous question of law, Hardy’s counsel
filed a brief in accordance with Anders v. California, 386 U.S. 738 (1967), and
State v. Leon, 104 Ariz. 297 (1969), asking this court to search the record for
fundamental error. Hardy had the opportunity to file a supplemental brief
but did not. After reviewing the record, we affirm Hardy’s convictions and
sentences.

             FACTS AND PROCEDURAL BACKGROUND

¶2            On a spring night in 2019, Hardy entered the unlocked front
door of the victims’ residence, where he encountered N.P., grabbed her arm
and demanded money. Hardy was drunk. N.P.’s husband rushed to help.
He screamed at Hardy to release N.P. and leave the home. Hardy let her
go. She ran from the room but soon returned with a handgun, which she
pointed at Hardy and threatened to shoot unless he left the house. Hardy
lifted his hands above his head, said he wanted to shake N.P.’s hand and
took a step towards her. She fired the gun at the ground. Hardy would not
leave, so she opened fire, twice striking Hardy in the left leg.

¶3            Hardy fled the house. He had friends waiting outside in a
white truck, including Troy Redmond, who picked him up and drove to
Redmond’s home. Hardy passed out in transit, bleeding profusely.

¶4          The Yavapai County Sheriff’s Office received 911 calls from
the Perez and Redmond homes. Sheriff’s deputies found and arrested
Hardy outside Redmond’s home. He was lying on the ground and covered
in blood.

¶5          A grand jury indicted Hardy for second-degree burglary,
attempted robbery, aggravated assault and six counts of disorderly
conduct—one count for each person in the Perez house at the time of the


                                      2
                             STATE v. HARDY
                            Decision of the Court

crime, including N.P. and her husband, their daughter and son-in-law, and
two grandchildren. Prosecutors also alleged prior felony convictions under
A.R.S. § 13-703.

¶6           A six-day jury trial was held in September 2020. The jury
found Hardy guilty on all counts, and found two aggravating
circumstances: emotional impact to the victims and their family and
pecuniary gain. Before sentencing, the superior court found that Hardy had
at least two historical prior felonies, making him a category 3 repetitive
offender. But the court also found mitigating factors, including family
trauma, family support, loss of children, drug dependence and ongoing
medical issues. After balancing the aggravating circumstances and
mitigating factors, the court sentenced Hardy to the minimum possible
sentence on each charge.

¶7             Hardy timely appealed. We have jurisdiction under Article 6,
Section 9, of the Arizona Constitution and A.R.S. §§ 12-120.21(A)(1), 13-4031
and 13-4033(A)(1).

                               DISCUSSION

¶8             We have read and considered counsel’s brief and have
reviewed the record for reversible error. See Leon, 104 Ariz. at 300. We find
none. Hardy was present and represented by counsel at all stages of the
proceedings against him. The record reflects that the superior court
afforded Hardy all his constitutional and statutory rights, and the
proceedings were conducted in accordance with the Arizona Rules of
Criminal Procedure. The court held appropriate pretrial hearings, and the
evidence presented at trial and summarized above was enough to support
the jury’s verdicts. Hardy’s sentences fall within the range prescribed by
law, with sufficient credit given for presentence incarceration. We find no
error on this record.

¶9           Hardy’s counsel asks us to correct the “Judgment and
Sentencing [F]inding” to express that a minimum sentence was justified
because the “mitigating factors outweighed the aggravating factors to
justify the minimum sentence.” We decline the request because the
superior court found no such thing. The court only said, “when I balance
everything out, I agree . . . I don’t think you’re the worst of the worst . . .
and I think a ten-year prison sentence is appropriate. That’s a minimum
term.”




                                      3
                            STATE v. HARDY
                           Decision of the Court

                               CONCLUSION

¶10            Hardy’s convictions and sentences are affirmed. Counsel’s
obligations in this appeal will end once Hardy is informed of the outcome
and his future options, unless counsel finds an issue appropriate for the
Arizona Supreme Court’s review. See State v. Shattuck, 140 Ariz. 582, 584-
85 (1984). On the court’s own motion, Hardy has 30 days from the date of
this decision to proceed with a pro se motion for reconsideration or petition
for review.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                        4